Name: 84/205/EEC: Commission Decision of 8 February 1984 on the clearance of the accounts presented by the Kingdom of the Netherlands in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1979 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-04-26

 Avis juridique important|31984D020584/205/EEC: Commission Decision of 8 February 1984 on the clearance of the accounts presented by the Kingdom of the Netherlands in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1979 (Only the Dutch text is authentic) Official Journal L 110 , 26/04/1984 P. 0020 - 0022+++++( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 367 , 31 . 12 . 1980 , P . 87 . ( 3 ) OJ NO L 186 , 16 . 8 . 1972 , P . 1 . ( 4 ) OJ NO L 131 , 26 . 5 . 1977 , P . 1 . ( 5 ) OJ NO L 140 , 5 . 6 . 1980 , P . 18 . COMMISSION DECISION OF 8 FEBRUARY 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE KINGDOM OF THE NETHERLANDS IN RESPECT OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , EXPENDITURE FOR 1979 ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 84/205/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 3509/80 ( 2 ) , AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , AFTER CONSULTING THE FUND COMMITTEE , WHEREAS , UNDER ARTICLE 5 ( 2 ) ( B ) OF REGULATION ( EEC ) NO 729/70 , THE COMMISSION , ON THE BASIS OF THE ANNUAL ACCOUNTS PRESENTED BY THE MEMBER STATES , CLEARS THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES REFERRED TO IN ARTICLE 4 OF THAT REGULATION ; WHEREAS THE NETHERLANDS HAS TRANSMITTED TO THE COMMISSION THE DOCUMENTS REQUIRED TO CLEAR THE ACCOUNTS FOR 1979 ; WHEREAS THE LATTER HAS CARRIED OUT ON-THE-SPOT INSPECTIONS AS PROVIDED FOR IN ARTICLE 9 ( 2 ) OF REGULATION ( EEC ) NO 729/70 ; WHEREAS ARTICLE 8 OF COMMISSION REGULATION ( EEC ) NO 1723/72 OF 26 JULY 1972 ON THE CLEARANCE OF THE ACCOUNTS OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION ( 3 ) , PROVIDES THAT THE DECISION TO CLEAR THE ACCOUNTS MUST INCLUDE THE DETERMINATION OF THE AMOUNT OF EXPENDITURE INCURRED IN EACH MEMBER STATE DURING THE FINANCIAL YEAR IN QUESTION RECOGNIZED AS CHARGEABLE TO THE FUND , GUARANTEE SECTION , AND ALSO THE DETERMINATION OF THE AMOUNT OF THE COMMUNITY'S FINANCIAL RESOURCES STILL AVAILABLE IN EACH MEMBER STATE ; WHEREAS UNDER ARTICLES 2 AND 3 OF REGULATION ( EEC ) NO 729/70 , ONLY REFUNDS ON EXPORTS TO NON-MEMBER COUNTRIES AND INTERVENTION INTENDED TO STABILIZE AGRICULTURAL MARKETS , RESPECTIVELY GRANTED AND UNDERTAKEN ACCORDING TO COMMUNITY RULES WITHIN THE FRAMEWORK OF THE COMMON ORGANIZATION OF AGRICULTURAL MARKETS , MAY BE FINANCED ; WHEREAS THE INSPECTIONS CARRIED OUT SHOW THAT PART OF THE EXPENDITURE DECLARED , TOTALLING FL 3 755 209,64 DOES NOT SATISFY THE REQUIREMENTS OF THESE PROVISIONS AND MUST THEREFORE BE DISALLOWED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS HAD AN OPPORTUNITY TO STATE ITS VIEWS THEREON ; WHEREAS THE DISALLOWED EXPENDITURE INCLUDES AN AMOUNT OF FL 3 074 914,41 FOR EXPORT REFUNDS ON PRODUCTS IN SUBHEADING 16.02 B III A ) 2 AA ) 33 OF THE COMMON CUSTOMS TARIFF ; WHEREAS INFORMATION KNOWN TO THE COMMISSION AT PRESENT DOES NOT , HOWEVER , EXCLUDE THE POSSIBILITY THAT THIS EXPENDITURE OR PART OF IT MAY IN FACT QUALIFY ; WHEREAS IN ORDER NOT TO DELAY THE PRESENT DECISION , IT IS APPROPRIATE TO PROVIDE THAT THIS EXPENDITURE MAY STILL BE RECOGNIZED WHEN THE 1980 ACCOUNTS ARE CLEARED ON CONDITION THAT THE MEMBER STATE SUPPLIES THE NECESSARY EVIDENCE JUSTIFYING COMMUNITY FINANCING ; WHEREAS UNDER COUNCIL REGULATION ( EEC ) NO 1078/77 OF 17 MAY 1977 INTRODUCING A SYSTEM OF PREMIUMS FOR THE NON-MARKETING OF MILK AND MILK PRODUCTS AND FOR THE CONVERSION OF DAIRY HERDS ( 4 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 1365/80 ( 5 ) , 60 % OF EXPENDITURE ON THOSE MEASURES IS BORNE BY THE GUARANTEE SECTION OF THE EAGGF AND 40 % BY THE GUIDANCE SECTION ; WHEREAS THE SAID MEASURES RANK AS INTERVENTION WITHIN THE MEANING OF ARTICLE 3 OF REGULATION ( EEC ) NO 729/70 AND CONSTITUTE A " COMMON MEASURE " WITHIN THE MEANING OF ARTICLE 6 ( 1 ) OF THAT REGULATION ; WHEREAS THE RELEVANT GUIDANCE SECTION EXPENDITURE ITEMS MUST THEREFORE BE INCLUDED WHEN THE ACCOUNTS FOR GUARANTEE EXPENDITURE FINANCED BY THE EAGGF ARE CLEARED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE EXPENDITURE BY THE KINGDOM OF THE NETHERLANDS RECOGNIZED AS CHARGEABLE TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , IN RESPECT OF 1979 TOTALS , IN ACCORDANCE WITH ANNEX I , FL 4 290 830 164,82 . 2 . THE EXPENDITURE RECOGNIZED AS CHARGEABLE TO THE EAGGF PURSUANT TO REGULATION ( EEC ) NO 1078/77 TOTALS , IN ACCORDANCE WITH ANNEX II , FL 18 507 573,80 . ARTICLE 2 THE FINANCIAL RESOURCES AVAILABLE AT THE END OF 1979 TOTAL , IN ACCORDANCE WITH ANNEX I , A NEGATIVE BALANCE OF FL 57 447 035,33 AND , IN ACCORDANCE WITH ANNEX II , A NEGATIVE BALANCE OF FL 3 625 633,70 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 8 FEBRUARY 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX I CLEARANCE OF THE ACCOUNTS CONCERNING THE EXPENDITURE FINANCED BY THE EAGGF , GUARANTEE SECTION , FOR 1979 ( FL ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS - 12 516 870,51 2 . ADVANCES RECEIVED FOR 1979 4 245 900 000,00 3 . TOTAL FUNDS AVAILABLE TO COVER EXPENDITURE FOR 1979 4 233 383 129,49 4 . EXPENDITURE RECOGNIZED FOR 1979 ( 1 ) : ( A ) EXPENDITURE DECLARED 4 294 585 374,46 ( B ) EXPENDITURE DISALLOWED 3 755 209,64 - OF WHICH , DEFINITIVE DECISION DEFERRED TO 1980 3 074 914,41 ( C ) EXPENDITURE RECOGNIZED 4 290 830 164,82 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1979 ACCOUNTS - 57 447 035,33 ( 1 ) EXCLUDING EXPENDITURE ON MEASURES UNDER REGULATION ( EEC ) NO 1078/77 . ANNEX II CLEARANCE OF THE ACCOUNTS CONCERNING THE EXPENDITURE FINANCED BY THE EAGGF UNDER REGULATION ( EEC ) NO 1078/77 FOR 1979 ( FL ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS 1 531 940,10 2 . ADVANCES RECEIVED FOR 1979 13 350 000,00 3 . TOTAL FUNDS AVAILABLE TO COVER 1979 EXPENDITURE 14 881 940,10 4 . EXPENDITURE INCURRED IN 1979 RECOGNIZED AS CHARGEABLE TO THE EAGGF 18 507 573,80 ( A ) GUARANTEE SECTION 11 104 544,28 ( B ) GUIDANCE SECTION 7 403 029,52 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1979 ACCOUNTS - 3 625 633,70